Citation Nr: 1021089	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a thyroid disorder. 


REPRESENTATION

Appellant represented by:	Sheila M. G. Mitchell, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1961 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the RO.  The Veteran requested a hearing before a 
Veterans Law Judge at the Board in Washington, DC in his 
December 2006 Substantive Appeal.  He withdrew his request in 
April 2010.  See 38 C.F.R. § 20.702(e) (2009).  

The issues of entitlement to increased rating for the heart 
arrhythmia and atrial fibrillation; diabetes mellitus type 2; 
peripheral neuropathy of the left and right lower 
extremities; degenerative joint disease (DJD) of the 
bilateral knees; PTSD; and, hypertension have raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  A left foot disorder is not shown to be etiologically 
related to his period of service.

2.  A thyroid disorder is not shown to have been present in 
service or within one year after service.


CONCLUSIONS OF LAW

1.  A disability manifested by a left foot disorder is not 
shown to be due disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  A disability manifested by a solitary goiter of the left 
lobe of the thyroid is not shown to be due disease or injury 
that was incurred in or aggravated by service; nor may an 
endocrinopathy be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in November 2004, June 2005 and March 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his 
claim and identified his duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2008 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
endocrinopathies may be presumed to have been incurred during 
qualifying service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).                 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Left Foot

The Veteran asserts his left foot disorder is related to his 
military service.  In his April 2006 notice of disagreement, 
he described it as a bone condition.  

Service treatment records include an April 1961 enlistment 
physical examination report noting pes planus, 2nd degree, 
bilaterally.  In August 1964 he complained of cramping in the 
arches of his feet, and was provided arch supports.  In 
November 1974, the Veteran complained of left foot pain.  He 
alleged that he had swelling in his left foot.  There was 
noted tenderness over the left 4th and 5th distal metatarsals.  
The diagnosis was Candida infection of the web spaces and 
associated tinea infection.  The Veteran was provided 
antifungal cream and scheduled for x-rays of the feet.  Other 
diagnosis related to the feet was mild pes planus that was 
noted to exist prior to service (December 1975).  Otherwise, 
the service treatment records contained no complaints of, or 
treatment for, a left foot disorder.  The November 1976 
separation physical examination report made no reference to a 
left foot disorder.

Subsequent to service, the earliest evidence of record of a 
left foot disorder is an August 2004 VA podiatry diabetic 
foot examination report.  See Maxson v. Grober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint may be considered with other factors in the 
analysis of a service connection claim).  The Veteran 
reported a callus on the bottom of his foot that he had been 
present since Vietnam.  Relevant diagnoses were 
onychomycosis, tyloma and tinea pedis.  Subsequent records 
document treatment for exostosis (January 2006) and tyloma 
3rd metatarsal head of the left foot (March 2006).  The 
Veteran underwent osteotomy procedure in April 2006 and 
subsequent records document post surgical treatment.  Despite 
the Veteran's contentions, none of the subsequent medical 
evidence of record contains an opinion linking any left foot 
disorder to any event in service.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon the 
existence of a current disability, which is present in this 
case; the existence of the disease or injury in service, 
which has not been documented; and a relationship or nexus 
between the current disability and any injury or disease 
during service, which is also not shown in this case.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this regard, although the Veteran has 
been specific in his claim that he has a left foot (bone) 
disorder, he has not provided any additional information or 
details regarding his claim.  

Inasmuch as there is no evidence to support the Veteran's 
contentions concerning his left foot disorder, there is no 
basis upon which to award service connection, and thus, the 
claim is denied.

	(CONTINUED ON NEXT PAGE)


Thyroid

The Veteran asserts his thyroid disorder is related to his 
military service.  The Board has reviewed the Veteran's 
service medical records and observes that they are entirely 
negative for complaints of, or treatment for, a thyroid 
disorder during service.  There are numerous laboratory 
studies noted in the service treatment records; however, 
abnormalities specific to the thyroid were not noted.  
Further, the November 1976 separation examination endocrine 
system evaluation was normal.

The earliest evidence of record of a thyroid disorder is an 
April 21, 2004 VA ultrasound for a left sided thyroid 
enlargement.  The findings of the ultrasound were most likely 
representative of multinodular goiter, more prominently on 
the left.  See Maxson supra (a prolonged period without 
medical complaint may be considered with other factors in the 
analysis of a service connection claim).  Significantly, none 
of the subsequent medical evidence of record contains an 
opinion or similar evidence linking the thyroid disorder back 
to service.  Absent any nexus opinion, or a showing of 
thyroid pathology in service or an endocrine disorder related 
to the thyroid within one year following separation from 
service, there is no basis upon which to award service 
connection for a thyroid disorder.

The Board is aware that the Veteran has not been afforded a 
VA examination, with an opinion as to the etiology of his 
claimed left foot and thyroid disorders.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, however, there is no evidence linking his 
claimed left foot and thyroid disorders to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to him.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does 
not imply that the Veteran is not sincere in his belief that 
his left foot and thyroid disorders are causally related to 
his period of service.  Although he may sincerely believe 
that his left foot and thyroid disorders were the result of 
his service, as a lay person, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
law is clear that for the award of service connection, the 
record must show that the left foot and thyroid disorders 
were incurred in or aggravated by service, or with regard to 
the thyroid disorder, shown within the one-year presumptive 
period following service.  In the absence of such evidence or 
satisfaction of applicable presumptive provisions, service 
connection is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for a left foot disorder is denied.

Service connection for a thyroid disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


